Citation Nr: 1401704	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-48 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to September 22, 2012.

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss from September 22, 2012, through August 8, 2013

3.  Entitlement to an initial evaluation in excess of 40 percent for bilateral hearing loss from August 9, 2013. 

4.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In a February 2010 rating decision, the RO granted entitlement to service connection for bilateral hearing loss with a non-compensable evaluation.  In a February 2011 rating decision, the RO denied the Veteran's claim of entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  In an October 2012 rating decision, the RO increased the evaluation of bilateral hearing loss to 10 percent disabling, effective September 22, 2012.  In a September 2013, the Appeals Management Center (AMC) increased the evaluation of bilateral hearing loss to 40 percent disabling, effective August 9, 2013.  Because the maximum benefit was not granted, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2013, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the testimony offered at this hearing has been associated with the record.

This matter was last before the Board in June 2013, at which time it was remanded for further development.

The issue of entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 22, 2012, the Veteran had hearing loss in the right ear with a Numeric Designation of I and hearing loss in the left ear with a Numeric Designation of II.

2.  From September 22, 2012, through August 8, 2013, the Veteran had hearing loss in the right ear with a Numeric Designation of IV and hearing loss in the left ear with a Numeric Designation of IV.

3.  From August 9, 2013, the Veteran had hearing loss in the right ear with a Numeric Designation of VII and hearing loss in the left ear with a Numeric Designation of VII.


CONCLUSIONS OF LAW

1.  Prior to September 22, 2012, an initial compensable evaluation for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2013).

2.  From September 22, 2012, through August 8, 2013, an evaluation in excess of 10 percent for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2013).

3.  From August 9, 2013, an evaluation in excess of 40 percent for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a case such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has not alleged any prejudice; thus, that burden has not been met. Nevertheless, the Board notes that VA has fully complied with the notice provisions of 38 U.S.C.A. § 5103(a).  In a letter dated in October 2009, the Veteran was advised of how to substantiate his claim for service connection, his and VA's respective duties in developing the claim, and as to the disability rating and effective date elements of his claim.

VA has obtained the Veteran's service treatment and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran audiologic examinations and obtained medical opinions as to the severity of his bilateral hearing loss, and the Veteran was provided a hearing before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate. They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).  As this case involves the appeal from an initial grant of service connection, the regulations providing for an effective date up to 1 year prior in the case of a claim for increased compensation of an already service-connected disability are not for application.  38 C.F.R. § 3.400(o)(2); Id.

Evaluations of hearing impairment range from zero to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness. Tables V, VIa and VII are used to calculate the rating to be assigned. 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Facts and Analysis

In September 2009, the Veteran filed his claim.  Of record is an October 2009 VA audiology consult note.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Zero
15
35
70
75
LEFT
5
15
35
60
80

Pure tone averages were 48.75 for the right ear and 47.5 for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  Notably, however, speech recognition testing was performed using a CID W-22 list and not a Maryland CNC list.  Thus, these audiometrics cannot be utilized in the present case.  See 38 C.F.R. § 4.85 (2013) (requiring that an examination for hearing impairment for VA purposes be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and puretone audiometry test).  

In February 2010 he was afforded a VA examination.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
40
75
75
LEFT
15
20
40
65
80

Pure tone averages were 53 for the right ear and 51 for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 percent in the left ear.  The audiological examiner addressed the functional effect of the Veteran's hearing loss by noting significant occupational effects.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).  

On September 22, 2012, the Veteran was afforded another VA audiologic examination.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
75
80
LEFT
25
25
45
70
85

Pure tone averages were 56 for the right ear and 56 for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 82 percent in the left ear.  The audiological examiner addressed the functional effect of the Veteran's hearing loss by noting that the condition caused difficulty understanding speech in background noise and groups.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).  

In March 2013, the Veteran testified before the Board.  At the hearing, he noted that his bilateral hearing loss required the use of hearing aids.  He related that he often had to look straight at people to understand what they were saying.  His brother testified that he often had to yell at the Veteran in order to communicate.  He also complained that the condition had gotten worse since his last VA examination.

On August 9, 2013, the Veteran was afforded another VA audiological evaluation.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
45
80
85
LEFT
30
30
50
80
95

Pure tone averages were 59 for the right ear and 64 for the left ear.  Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 54 percent in the left ear.  The audiological examiner addressed the functional effect of the Veteran's hearing loss by noting that Veteran had problems hearing on the telephone, hearing the television and hearing speech conversations, especially in group settings.  See Martinak v. Nicholson, supra.  

Prior to September 22, 2012, a compensable evaluation is not warranted.  As noted above, the September 2009 VA audiometrics cannot be utilized in evaluating the claim as the audiometrics were not obtained using a Maryland CNC word list.  With respect to the February 2010 VA examination, the Numeric Designations for the Veteran's right and left ear hearing loss are I and II, respectively. 38 C.F.R. § 4.85, Table VI.  These numerical designations, when applied to 38 C.F.R. § 4.85 Table VII, yield a noncompensable disability evaluation.    

From September 22, 2012 to August 8, 2013, an evaluation in excess of 10 percent is likewise not established.  With respect to the September 22, 2012, VA examination, the Numeric Designations for the Veteran's right and left ear hearing loss are IV and IV, respectively.  38 C.F.R. § 4.85, Table VI.  These numerical designations, when applied to 38 C.F.R. § 4.85 Table VII, yield a 10 percent disability evaluation.  

From August 9, 2013, an evaluation in excess of 40 percent is also not warranted.  With respect to the August 9, 2013, VA examination, the Numeric Designations for the Veteran's right and left ear hearing loss are VII and VII, respectively.  38 C.F.R. § 4.85, Table VI.  These numerical designations, when applied to 38 C.F.R. § 4.85 Table VII, yield a 40 evaluation.  

While the Board does not doubt that the Veteran is significantly affected by his hearing loss disability, it must uphold the laws as currently in effect.  Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the ratings schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board has also considered referral for extraschedular consideration.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected condition is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria particularly contemplate his specific symptoms of having difficulty hearing and understanding conversations and therefore address the severity of the condition.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to September 22, 2012, is denied.

Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss from September 22, 2012, through August 8, 2013, is denied.

Entitlement to an initial evaluation in excess of 40 percent for bilateral hearing loss from August 9, 2013, is denied. 


REMAND

When this matter was last before the Board, it remanded the claim for service connection of ischemic heart disease to afford the Veteran a VA examination.  The Board's remand directives stated that the examiner was to assess any heart condition and for any heart condition other than ischemic heart disease, the examiner was to comment on whether it was at least as likely as not that the condition(s) is/are attributable to service, to include as due to presumed exposure to herbicides.  

In August 2013, the Veteran was provided a VA contract examination.  The report of the examination documents an assessment of supraventricular arrhythmia.  In terms of the requested etiological opinion, the examiner opined that the claimed condition was less likely than not incurred or caused by the claimed in-service injury, event, or illness.  In terms of rationale, the examiner stated "[n]o military record of CAD or ischemic heart disease while in military or after left military" and "[n]o treatment" only anecdotal evidence from the Veteran.  

The offered opinion is not in compliance with the Board's remand directives.  The examiner was to address whether any diagnosed heart condition, other than ischemic heart disease, was at least as likely as not attributable to service, to include as due to presumed exposure to herbicides.  The examiner failed to address this question and, moreover, offered no opinion on the etiology of supraventricular arrhythmia.  Thus, the examination report does not comply with the Board's remand directives.  Accordingly, in light of Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"), this matter must again be remanded.

Also, in terms of the adequacy of the history upon which the examination was based, the Board also notes that the examination report reflects that the Veteran was to undergo a VA workup with a Holter monitor in September 2013.  VA records associated after the examination report indeed reflect that the Veteran underwent such a work up.  As the examiner did not have the benefit of these records, the examination report is also inadequate, and must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to ascertain whether he has ischemic heart disease, or any other heart disease and the etiology thereof.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination (including the September 2013 Holter monitor results), giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.
For any diagnosed disorder of the heart, other than ischemic heart disease (if diagnosed), the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the condition(s), is/are attributable to service, to include as due to presumed exposure to herbicides.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


